Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-11 and 13-20 are allowed, renumbered to claims 1-18, respectively.

The following is an examiner’s statement of reasons for allowance:

“Development of an IoT Platform for Ocean Observation Buoys” by Kim et al. discloses a system and method for monitoring information of each buoy, including GPS latitude and longitude, wherein a micro-controller is configured to track location of the buoy.

Davoodi et al. (US 2015/0346726 A1, hereinafter Davoodi) discloses a buoy system, wherein the system organizes a plurality of buoys, each comprises processor and communication device, and when one buoy goes in a certain area where there exist a hazardous object or event (e.g., falling ice or crushing waves), it might warn the other networked buoys to avoid the hazardous area to stay safe.

Ganti et al. (US 2017/0318430 A1, hereinafter Ganti) discloses timestamping location data and tag a location with quasi-static user id.



Prior arts of record disclose tagging GPS location of buoy with timestamp and quasi-unique id and to track location of the buoy.

Regarding claim 2, prior arts of record fail to disclose “the plurality of buoy node devices continuously transmits the data node packets to all of the transceiver components within range, and wherein the transceiver components receive a first continuous stream of the data node packets and concurrently transmit a second continuous stream of the node data packets”, in combination with other claimed limitations.

Regarding claim 7, prior arts of record fail to disclose “at least one node gateway component which receives and transmits the node data packets and has capabilities to continuously calculate the distance between an actual position and a critical position of each buoy node device, a path traveled by each buoy node device, and a projected path of each buoy node device”, in combination with other claimed limitations.

Regarding claim 13, prior arts of record fail to disclose “configuring a gateway communication component to filter redundant buoy node communications, and prioritizing the buoy node devices to receive data, wherein the prioritizing is based on the distance of the buoy 

Dependent claims 3-6, 8-11 and 14-20 are allowable based on their dependency on independent claims 2, 7 and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL LAI/Primary Examiner, Art Unit 2645